UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6153


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS EDWARD CARTER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:00-
cr-00100-AMD-3)


Submitted:   March 30, 2010                 Decided:   April 6, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Edward Carter, Appellant Pro Se.       Rod J. Rosenstein,
United States Attorney, Michael Joseph Leotta, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas    Edward         Carter       seeks    to    appeal       the    district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582 (2006).               The United States has moved to dismiss

the appeal as untimely.                In criminal cases, the defendant must

file the notice of appeal within ten days after the entry of

judgment.       Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding     is     criminal         in    nature    and    ten-day        appeal       period

applies).      With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                                Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

              The   district       court        entered      its     order      denying        the

motion   for    reduction         of    sentence      on    February       5,     2009.        The

notice of appeal was filed on January 21, 2010.                             Because Carter

failed   to    file     a    timely         notice    of    appeal    or     to       obtain   an

extension of the appeal period, we grant the motion to dismiss

the appeal as untimely.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before       the   court       and    argument       would       not    aid     the

decisional process.

                                                                                      DISMISSED

                                                2